UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4846
BENNIE JAY EATMON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                         (CR-00-127-BO)

                  Submitted: September 23, 2002

                      Decided: October 4, 2002

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andy W. Gay, GAY, STROUD & JACKSON, L.L.P., Zebulon,
North Carolina, for Appellant. John Stuart Bruce, United States Attor-
ney, Anne M. Hayes, Assistant United States Attorney, Dennis M.
Duffy, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                      UNITED STATES v. EATMON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bennie Eatmon was convicted by jury on all counts of an eleven
count indictment charging him with arson and conspiracy to commit
arson in violation of 18 U.S.C. §§ 844(i), 844(n) (2000); mail fraud
in violation of 18 U.S.C. § 1341 (2000); bank fraud in violation of 18
U.S.C. § 1344(1), (2) (2000); and wire fraud in violation of 18 U.S.C.
§ 1343 (2000). The district court sentenced Eatmon to 87 months of
imprisonment.

   Eatmon’s brief on appeal raises three sentencing issues. First, Eat-
mon claims the district court erred by relying on the same conduct for
upward adjustments in Eatmon’s offense level pursuant to both U.S.
Sentencing Guidelines Manual §§ 3B1.1(c) and 2F1.1(b)(2)(A)
(2000). Next, he contends the court erred in finding he obstructed jus-
tice. Lastly, Eatmon claims the court erred in making an upward
departure, increasing his criminal history from category I to category
II. In addition, Eatmon has filed a supplemental pro se brief on appeal
that presents a number of additional claims.

   A district court’s factual determinations relating to the application
of the sentencing guidelines are reviewed for clear error. See United
States v. Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989). Departures
are reviewed for abuse of discretion. See Koon v. United States, 518
U.S. 81, 100 (1996). A district court abuses its discretion when deter-
mining a departure is warranted if its conclusion is guided by errone-
ous legal principles, or rests upon a clearly erroneous factual finding.
See United States v. Barber, 119 F.3d 276, 283 (4th Cir. 1997) (en
banc).

   We have carefully reviewed Eatmon’s objections to his offense
level adjustments and find them meritless. Moreover, the district court
did not abuse its discretion in concluding an upward departure was
                      UNITED STATES v. EATMON                       3
warranted. We find the court made an adequate showing on the record
to support its decision to depart and reasonably stated its basis from
the bench. See 18 U.S.C. § 3553(c)(2) (2000); United States v.
Rusher, 966 F.2d 868, 882 (4th Cir. 1992). We have also fully consid-
ered the claims raised in Eatmon’s pro se supplemental brief and
reject them as meritless.

  Accordingly we affirm the decision of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED